Citation Nr: 1424554	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-44 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a stroke (claimed as neuropathy of the brain), to include as secondary to an acquired psychiatric disorder.

2. Entitlement to service connection for hypertension, to include as secondary to residuals of a stroke and an acquired psychiatric disorder.

3. Entitlement to service connection for degenerative arthritis, to include as secondary to residuals of a stroke and an acquired psychiatric disorder.

4. Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to residuals of a stroke and an acquired psychiatric disorder.

5. Entitlement to service connection for a thyroid disorder, to include as secondary to residuals of a stroke and an acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The appellant served on active duty for one month and twelve days from August 27, 1974, to October 8, 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2010, the appellant withdrew his request for a Videoconference Board hearing.  See 38 C.F.R. § 20.704 (2013). 

In evaluating this case, the Board has not only reviewed the appellant's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disorder was raised by the Veteran in his December 2008 notice of disagreement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the appellant's claims, the Board finds that appellate review of his claims for service connection for residuals of a stroke, hypertension, degenerative arthritis, COPD and thyroid disabilities, to include as secondary to residuals of a stroke and an acquired psychiatric disorder, must be deferred until his referred claim for service connection for an acquired psychiatric disorder is adjudicated by the AOJ.  

In that regard, in his November 2009 substantive appeal (VA Form 9), the appellant alleged that his claimed residuals of a stroke, hypertension, degenerative arthritis, COPD and thyroid disabilities are secondary a nervous condition that developed during service and had caused problems since.  Accordingly, the aforementioned claims for service connection currently before the Board for appellate consideration are inextricably intertwined with the referred claim for service connection for an acquired psychiatric disorder.  In other words, if service connection for an acquired psychiatric disorder is granted, this may impact the appellant's claims for service connection for residuals of a stroke, hypertension, degenerative arthritis, COPD and thyroid disabilities.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As such, the claim for service connection for an acquired psychiatric disorder must be addressed prior to the adjudication of the service connection claims for residuals of a stroke, hypertension, degenerative arthritis, COPD and thyroid disabilities.  

The additional development requested below must also be completed before the appellant's service connection claims may be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that he identify any psychiatric and additional medical treatment he has received for his claimed disabilities since his discharge from service.  Appropriate steps should be taken to secure copies of any such treatment reports identified by the appellant and in the record which are not in the record on appeal, to specifically include records of all VA medical and psychiatric treatment received from the Central Arkansas VA Health Care System since 2008 and records of non-VA medical and psychiatric treatment received from Chambers Memorial Hospital and Dr. B at Chambers Memorial Clinic since May 2008.  The appellant should be requested to submit separate authorization forms necessary to enable VA to obtain records from each identified non-VA treatment provider.  All pertinent follow-up must be undertaken and all records requests and responses received must be associated with the claims file.

2. Perform a VA Social Security Administration (SSA) Inquiry to determine whether the appellant has applied for or is in receipt of SSA benefits as suggested by private treatment records that list his occupation as "disabled."  If a positive response is received, contact the SSA and request copies of all SSA determinations and any medical and psychiatric treatment records and evaluations associated with any grant or denial of benefits.  All pertinent follow-up must be undertaken and all records requests and responses received must be associated with the claims file.

3. Contact all appropriate records repositories, to include the National Personnel Records Center, and request the appellant's complete service personnel records, to specifically include records of any hazardous occupational and environmental exposures as alluded to in his May 2008 claim for service connection.  All pertinent follow-up must be undertaken and all records requests and responses received must be associated with the claims file.

4. Upon completion of the above requested development, and any additional development deemed appropriate, to potentially include obtainment of appropriate VA examination(s) and opinion(s), adjudicate the referred claim of entitlement to service connection for an acquired psychiatric disorder.  

The appellant is hereby informed that the Board may only exercise appellate jurisdiction over his claim for service connection for an acquired psychiatric disorder if he perfects an appeal with respect to the claim in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

5. Then, readjudicate the appellant's claims for service connection for residuals of a stroke, hypertension, degenerative arthritis, COPD and thyroid disabilities, to include each as secondary to residuals of a stroke and an acquired psychiatric disorder.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



